UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period to . Date of Report (Date of earliest event reported): Commission File Number of securitizer: Central Index Key Number of securitizer: Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1) [ ] Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i) [ ] Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii) [ ] X Rule 15Ga-2 under the Exchange Act (17 CFR 240.15Ga-2) Central Index Key Number of depositor: 0001616466 WinWater Mortgage Loan Trust 2015-5 (Exact name of issuing entity as specified in its charter) Central Index Key Number of issuing entity (if applicable): Central Index Key Number of underwriter (if applicable): Ketan Parekh, (212) 974-4730 Name and telephone number, including area code, of the person to contact in connection with this filing. INFORMATION TO BE INCLUDED IN THE REPORT Item 2.01.Findings and Conclusions of a Third Party Due Diligence Report Obtained Bythe Issuer The disclosures required by Rule 15Ga-2 (17 CFR 240.15Ga-2) are attached as an Exhibit to this Form ABS-15G. Please see Item 3, Exhibits 99.1, 99.2 and 99.3 for the related information. Item 3.Exhibits The disclosures required by Rule 15Ga-2 (17 CFR 240.15Ga-2) are attached as an Exhibit to this Form ABS-15G. Please see Item 3, Exhibits 99.1, 99.2 and 99.3 for the related information. Item 3.Exhibits Disclosures required by Rule 15Ga-2 for AMC Diligence, LLC Schedule 1 – Executive Summary Schedule 2 – AMC Loan Level Data Compare Schedule 3 – AMC QM Data Fields Schedule 4 – AMC Grading Report Schedule 5 – AMC Valuation Summary Disclosures required by Rule 15Ga-2 for Clayton Services LLC Schedule 1 – Due Diligence Narrative Report Schedule 2 – Clayton Loan Level Tape Compare Upload Schedule 3 – Clayton Rating Agency ATR QM Data Fields Schedule 4 – Clayton Valuations Summary Schedule 5 – Clayton Conditions Report 2.0 Ernst & Young LLP Report on Independent Accountants on Applying Agreed-Upon Procedures SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 23, 2015 WINWATER RESIDENTIAL FUNDING LLC (Securitizer) By: /s/ Amin Majidi Name:Amin Majidi Title:Authorized Signatory EXHIBIT INDEX Exhibit Number Disclosures required by Rule 15Ga-2 for AMC Diligence, LLC Schedule 1 – Executive Summary Schedule 2 – AMC Loan Level Data Compare Schedule 3 – AMC QM Data Fields Schedule 4 – AMC Grading Report Schedule 5 – AMC Valuation Summary Disclosures required by Rule 15Ga-2 for Clayton Services LLC Schedule 1 – Due Diligence Narrative Report Schedule 2 – Clayton Loan Level Tape Compare Upload Schedule 3 – Clayton Rating Agency ATR QM Data Fields Schedule 4 – Clayton Valuations Summary Schedule 5 – Clayton Conditions Report 2.0 Ernst & Young LLP Report on Independent Accountants on Applying Agreed-Upon Procedures
